Exhibit 10.2

BIODELIVERY SCIENCES INTERNATIONAL, INC.

2011 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Name of Optionee:    _________________________________ Number of Shares:   
__________________ Date of Grant:    __________________ Exercise Price:   
__________________ Expiration Date:    __________________    [up to 10 years (5
if a 10% owner]

1. As of the Date of Grant set forth above (the “Grant Date”), BioDelivery
Sciences International, Inc. (the “Company”) hereby grants a Stock Option (the
“Option”) to the above-named Optionee pursuant to the 2011 Equity Incentive Plan
as amended through the date hereof (the “Plan”) and this Incentive Stock Option
Agreement (this “Agreement”). The award of this Option (the “Award”) conveys to
the Optionee the right to purchase from the Company up to the number of shares
of common stock, par value $.001, of the Company set forth above (the “Option
Shares”), at an exercise price per share as set forth above, subject to the
terms and conditions set forth herein and in the Plan.

2. The rights of the Optionee, or of any other person entitled to exercise the
Option, are and shall be governed by the terms and provisions of the Plan. The
Option is granted pursuant to the terms of the Plan, which is incorporated
herein by reference as if set forth in full herein, and the Option shall in all
respects be interpreted in accordance with the Plan. The Company shall interpret
and construe the Plan and this Agreement with respect to any issue arising
thereunder or hereunder, and such interpretations and determinations by the
Company shall be conclusive and will bind the parties hereto and any other
person claiming an interest hereunder. In the event of any conflict between the
provisions of the Plan and of this Agreement, the provisions of the Plan shall
prevail. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

3. No portion of this Stock Option may be exercised until such portion shall
have become exercisable. The Option will vest and become exercisable in
accordance with the following schedule, provided that the Optionee remains in
employment with the Company or any Subsidiary as of such vesting date:



--------------------------------------------------------------------------------



Incremental Number of
Options Vested      Vesting Date                                  (         %)  
                                                                   (         %)
                                                                     (     
   %)                                      

The Committee may at any time accelerate the vesting schedule specified herein.

4. To the extent not previously exercised, the Option and all rights with
respect thereto, shall terminate and become null and void upon the expiration
shown above.

5. The Option, once exercisable, may be exercised, in whole or in part, at any
time or from time to time prior to the Expiration Date set forth above (the
“Option Term”). The Option Term is contingent upon the Optionee’s continued
employment with the Company or any Subsidiary. The unvested portion of an Option
shall expire upon termination of employment. The vested portion of an Option
shall remain exercisable for:

(a) one year following termination of employment by reason of such Optionee’s
death or Disability (with the determination of Disability to be made by the
Committee on a case by case basis), but not later than the expiration of the
Option Term;

(b) 90 calendar days following termination of employment for any reason other
than such Optionee’s death, Disability or Retirement, and other than such
Optionee’s termination of employment for Cause, but not later than the
expiration of the Option Term; or

(c) the remainder of the Option Term following termination of employment by
reason of such Participant’s Retirement.

Both the unvested and the vested portion of an Option shall immediately expire
upon the termination of the Participant’s employment by the Company for Cause.

6. The Option may be exercised with respect to all or any part of the number of
vested Option Shares by the giving of written or electronic notice, in a manner
specified by the Administrator (“Notice”), of the intent to exercise to the
Company. The Notice shall specify the exercise date and the number of Option
Shares as to which the Option is to be exercised. Full payment of the Option
exercise price shall be made on or before the exercise date specified in the
Notice and shall be payable (i) in cash, check (subject to collection), or cash
equivalent, and/or (ii) to the extent permitted by the Committee, (A) through
the delivery of vested Common Shares valued at the Closing Price at the time the
Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of Common
Shares in lieu of actual delivery of such shares to the Company); provided,
however, that such Common Shares are not subject to any pledge or other security
interest, or (B) if there is a public market for the Common Shares at such time,
by means of a broker-assisted “cashless exercise” pursuant to which the Company
is delivered a copy of irrevocable instructions to a stockbroker to sell the
Common Shares otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price. Any
fractional Common Shares shall be settled in cash. The transfer to the Optionee
on the records of the Company or of the transfer agent of the Option Shares will
be contingent upon (i) the Company’s receipt from the Optionee of the full
purchase price for the Option Shares, as set forth above, (ii) the fulfillment
of any other requirements contained herein or in the Plan or in

 

2



--------------------------------------------------------------------------------



any other agreement or provision of laws, and (iii) the receipt by the Company
of any agreement, statement or other evidence that the Company may require to
satisfy itself that the issuance of Stock to be purchased pursuant to the
exercise of Stock Options under the Plan and any subsequent resale of the shares
of Stock will be in compliance with applicable laws and regulations. If the
Optionee fails to pay for any of the Option Shares specified in the Notice, or
fails to accept delivery of Option Shares, the Optionee’s right to purchase such
Option Shares may be terminated by the Company.

7. During the Optionee’s lifetime, the Option granted hereunder shall be
exercisable only by the Optionee or by any guardian or legal representative of
the Optionee, and the Option shall not be transferable except, in the case of
the death of the Optionee, by will or by the laws of descent and distribution,
nor shall the Option be subject to attachment, execution or other similar
process. Any such guardian, legal representative or permitted transferee shall
be bound by the terms of this Agreement.

8. The Company may unilaterally amend the Award of the Option at any time if the
Company determines, in its sole discretion that such amendment is necessary or
advisable in light of any applicable addition to or change in the Internal
Revenue Code, any regulations issued thereunder, or any Federal or state
securities law or other applicable law or regulation.

9. Unless and until this Stock Option shall have been exercised pursuant to the
terms hereof, the Company or the transfer agent shall have transferred the
shares to the Optionee, and the Optionee’s name shall have been entered as the
stockholder of record on the books of the Company, the Optionee shall have no
rights as a stockholder with respect to the Option Shares, and no adjustments
shall be made for dividends of any kind or nature, distributions, or other
rights for which the record date is prior to the date such stock is transferred.

10. This Stock Option is intended to qualify as an “incentive stock option”
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
but the Company does not represent or warrant that this Stock Option qualifies
as such. The Optionee should consult with his or her own tax advisors regarding
the tax effects of this Stock Option and the requirements necessary to obtain
favorable income tax treatment under Section 422 of the Code, including, but not
limited to, holding period requirements. To the extent any portion of this Stock
Option does not so qualify as an “incentive stock option,” such portion shall be
deemed to be a non-qualified stock option. If the Optionee intends to dispose or
does dispose (whether by sale, gift, transfer or otherwise) of any Option Shares
within the one-year period beginning on the date after the transfer of such
shares to him or her, or within the two-year period beginning on the day after
the grant of this Stock Option, he or she will so notify the Company immediately
after such disposition.

11. The Optionee shall, not later than the date as of which the exercise of this
Stock Option becomes a taxable event for Federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Committee for payment of any
Federal, state, and local taxes required by law to be withheld on account of
such taxable event. The Company shall have the authority to cause the minimum
required tax withholding obligation to be satisfied, in whole or in part, by
withholding from shares of Stock to be issued to the Optionee a number of shares
of

 

3



--------------------------------------------------------------------------------



Stock with an aggregate fair market value that would satisfy the minimum
withholding amount due.

12. This Agreement constitutes the entire agreement between the parties with
respect to this Stock Option and supersedes all prior agreements and discussions
between the parties concerning such subject matter.

13. The Optionee acknowledges having received and read a copy of this Agreement
and agrees to comply with all laws, rules and regulations applicable to the
Award and to the sale or other disposition of the Option Shares received.

14. In order to administer the Plan and this Agreement and to implement or
structure future equity grants, the Company, its subsidiaries and affiliates and
certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement, the Optionee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Optionee may have with respect to the
Relevant Information; (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iv) authorizes the transfer
of the Relevant Information to any jurisdiction in which the Relevant Companies
consider appropriate. The Optionee shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

15. Any notice to the Company provided for in this Agreement shall be addressed
to it in care of its Secretary at its executive offices located at 431 ParkLake
Ave. Suite 225, Raleigh, NC, 27612, and any notice to the Optionee shall be
addressed to the Optionee at the address currently shown on the payroll records
of the Company. Any notice shall be deemed duly given if and when properly
addressed and posted by registered or certified mail, postage prepaid.

16. This Agreement does not constitute a contract of, or an implied promise to
continue, Optionee’s employment or status with the Company or a subsidiary; and
nothing contained in this Agreement shall confer upon Optionee the right to
continue such employment or status; nor does this Agreement affect the right of
the Company or any subsidiary to terminate Optionee’s employment at any time.

17. This Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof.

 

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Agreement, and the Optionee has placed his or her signature hereon,
effective as of the Grant Date.

BIODELIVERY SCIENCES INTERNATIONAL, INC.

 

By:       Name:   Herm Cukier   Title:   Chief Executive Officer

ACCEPTED AND AGREED TO:

 

By:       [Name]   Optionee

 

5